DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 03/09/2021.

Response to Applicant’s Arguments
Applicant’s arguments, see pages 1-2, filed 03/09/2021, with respect to the objections to the specification and the rejection of claims 4, 5, and 10 under 35 USC 112(b) have been fully considered and are persuasive. The objections to the specification and the rejection of claims 4, 5, and 10 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 - 12 are pending.
Claims 1 - 12 are rejected.
Claims 1-5 and 10 are amended.
Claims 11 – 12 are new.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesser (2011/0100233 A1).

Regarding claim 1, Nesser discloses a hand-held electric packing machine (See Fig 1), comprising a strap press structure (Fig 2, #8), a vibrating component (Fig 6, #53), a cutter (See ¶ [0035] describing the use of a cutter, not shown), a strap press spacer matching the strap press structure (See ¶ [0034]. See further Fig 2, #7 for a tensioning wheel), the strap press structure is connected to the vibrating component (See at least ¶ [0035] describing that the strap press structure {Fig 2, #8} is connected to the vibrating component {Fig 6, #53}) or is a part of a vibrating component, wherein the vibrating component is a swinging vibrating component capable of rising and falling (See ¶ [0035] describing that the vibrating component is capable of "oscillating" movement), the hand-held electric packing machine is provided with a downward pressing mechanism (See Fig 2, #9) and a rising reset mechanism for the vibrating component (See Fig 7, #67. See further at least ¶ [0054]), the vibrating component swings leftward and rightward relative to the lengthwise direction of a packing strap (See at least ¶ [0045]), the hand-held electric packing machine is provided with a leftward and rightward swing driving device for the vibrating component (See Fig 3, #14 for the driving motor {the same structure as the "leftward and rightward swing device" as described in ¶ [0014] of the current application’s PG Pub); 
the hand-held electric packing machine is further provided with a manually downward pressing operating mechanism (See Fig 2, #9) with a lock (See Fig 6, #60 for a "toggle lever device." See further at least ¶ [0046]), so that the downward pressing operating mechanism is locked when the vibrating component is pressed downwards till the strap press structure is located at a strap press position (See at least ¶ [0047] - [0048] that describes a toggling between a "rest" and a "weld" position), and thus the downward pressing operating mechanism cannot retreat after the manually downward pressing is removed (This function is inherent to a "locking" or "toggling" actions), and 
the downward pressing operating mechanism comprises a welding operating button (See at least ¶ [0051]), a cam (See Fig 7, #32/#33) attached to the welding operating button (See Figs 5-9 illustrating that the cam is attached to the device), a rotatable bracket (See Fig 7, #63), a downward pressing component (See Fig 7, #61) extending through the bracket and a cam-engaging component on the bracket (See Fig 7, #64), 
the cam is driven to rotate by the welding operating button (See at least ¶ [0042] and [0051]), 
the cam contacts the cam-engaging component on the bracket during rotation of the cam (See at least ¶ [0047]), 
rotation of the cam presses the cam-engaging component on the bracket downwardly (See movement of #64 illustrated between Figs 7-8), causing the bracket to pivot along a plane parallel to a plane in which the cam rotates (See pivoting of bracket {Fig 8, #63} between Figs 7-9. See further ¶ [0047] - [0048]), 
pivoting of the bracket causes the downward pressing component to directly contact and act on the downward pressing mechanism for the vibrating component (See at least ¶ [0046] - [0048]).

Regarding claim 2, Nesser discloses the hand-held electric packing machine according to claim 1, wherein the cam surface of the cam has a lock portion (See Fig 7, #32a), when the vibrating component is pressed down till the strap press structure is located at the strap press position (See at least ¶ [0048]), and the lock portion comes into contact with the cam-engaging component to form locking (See at least ¶ [0047] - [0048]. See further Figs 7-9 wherein the ramped surface of #32a {Fig 7} engages contact element {#64} which causes toggle lever to pivot to a welding position).

Regarding claim 3, Nesser discloses the hand-held electric packing machine according to claim 1, wherein the downward pressing mechanism employs a downward pressing piston (See at least ¶ [0047]), the vibrating component is hinged to the downward pressing piston (See Figs 7-9), and the downward pressing piston has a rising reset spring (See Fig 7, #67).

Regarding claim 4, Nesser discloses the hand-held electric packing machine according to claim 2, wherein the downward pressing mechanism employs a downward pressing piston (See at least ¶ [0047]), the vibrating component is hinged to the downward pressing piston (See Figs 7-9); the downward pressing component on the bracket flexibly presses downwards the downward pressing piston (See at least ¶ [0047]), and the downward pressing piston has a rising reset spring (See Fig 7, #67).

Regarding claim 5, Nesser discloses the hand-held electric packing machine according to claim 2, wherein the downward pressing mechanism employs a downward pressing piston (See at least ¶ [0047]), the vibrating component is hinged to the downward pressing piston (See Figs 7-9); the downward pressing component (See Fig 7, #61) on the bracket (See Fig 7, #63) is supported on the bracket by a compressed spring, the downward pressing component flexibly presses the downward pressing piston, and the downward pressing piston has the rising reset spring (See at least Figs 7-9 illustrating the bracket {#63} supporting the downward pressing component {#61} to flex the downward pressing piston {#56}).

Regarding claim 6, Nesser discloses the hand-held electric packing machine according to claim 2, wherein the downward pressing component has a guide rod portion (See Fig 7, #56) and a cap-shaped pressing head at the lower end of the guide rod portion (See annotated Fig 8 below for the identified "cap-shaped pressing head").

    PNG
    media_image1.png
    211
    300
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 8 of Nesser illustrating the cap-shaped pressing head.

Regarding claim 10, Nesser discloses the hand-held electric packing machine according to claim 1, wherein the hand-held electric packing machine is provided with a pressing rod (See Figs 6-7, #61) supported by a compressed spring (See Figs 6-7, #67), and the pressing rod acts as the reset structure of the manually downward pressing operating mechanism (See at least ¶ [0047] - [0048]).

Regarding claim 11, Nesser discloses the hand-held electric packing machine according to claim 1, wherein a direction in which the downward pressing component extends and a direction in which the vibrating component extends are non-coaxial with respect to each other (See annotated Fig 9 below demonstrating that the direction of extension of the downward pressing component and vibrating component are non-coaxial).

    PNG
    media_image2.png
    293
    510
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 9 of Nesser illustrating the extension directions of the pressing component and vibrating component, and that the directions are not co-axial.

Regarding claim 12, Nesser discloses the hand-held electric packing machine according to claim 1, wherein the downward pressing component is not provided on a direction in which the vibrating component extends (See annotated Fig 9 above demonstrating that the direction of extension of the downward pressing component is not provided on a direction of extension of the vibrating component).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nesser.

Regarding claim 8, Nesser teaches the hand-held electric packing machine according to claim 1, wherein the leftward and rightward swing driving device comprises a driving motor and an eccentric shaft (See Fig 3 for the driving motor and the eccentric shaft), the eccentric shaft is provided externally with a structure, and the vibrating component is provided with a hole matching a structure gap (See Fig 7), and pushes leftwards and rightwards the wall of the hole by the circular motion of the structure under the drive of the eccentric shaft to performs vibration (See Fig 7, #55 for a "tappet." See further ¶ [0045] describing the use of the tappet to causing vibratory movement to thus causing welding).
However, Nesser does not specifically teach that the structure described above is a bearing. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a bearing in the assembly described by Nesser in lieu of a tappet because Applicant has not disclosed that a bearing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the tappet because the tappet as described by Nesser in ¶ [0045] performs the same function as that of the bearing described in the current application.
	Therefore, it would have been an obvious matter of design choice to modify Nesser to obtain the invention as specified in claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nesser in view of Chen (US 7,073,431 B1).

Regarding claim 7, Nesser teaches all of the elements described above. However, Nesser does not specifically teach the hand-held electric packing machine according to claim 1, wherein the strap press structure is formed at the bottom end of the vibrating component, and the lower portion of the vibrating component is provided with a mounting hole for a cutter connecting shaft, an outer sleeve of the cutter connecting shaft has a bearing and is in clearance fit with the mounting hole, and the hand-held electric packing machine is further provided with an upper and downward moving guiding structure for the cutter.
	Chen teaches the hand-held electric packing machine according to claim 1, wherein the strap press structure is formed at the bottom end of the vibrating component, and the lower portion of the vibrating component is provided with a mounting hole for a cutter connecting shaft, an outer sleeve of the cutter connecting shaft has a bearing and is in clearance fit with the mounting hole, and the hand-held electric packing machine is further provided with an upper and downward moving guiding structure for the cutter (See Figs 2, 3, and 6, #40 for a cutting device located within a packaging tool {See Fig 1 for tool}. See further at least col 2, lines 36-47 describing a cutting device located within the tool. The tool is also shown to be provided with a through hole {#4011} analogous to a mounting hole).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nesser to incorporate the teachings of Chen to include a cutter with the motivation of providing a means to effectively cut the sealed band, as described by Chen in col 1, lines 36-46.
	
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nesser in view of Fam (DE 1704048 A).

Regarding claim 9, Nesser teaches a switch for starting the motor of the device (See Fig 1, #17). However, Nesser does not specifically teach the hand-held electric packing machine according to claim 1, wherein the hand-held electric packing machine is provided with a microswitch or an inductive switch, a structure in a manually downward depressing operating mechanism controls the microswitch or induces the inductive switch, the microswitch or the inductive switch control the driving motor in the leftward and rightward swing driving device; the position of the microswitch or the inductive switch corresponds to the position of the structure matching the microswitch or the inductive switch when the vibrating component presses downwards till the strap press structure is located at the strap press position.
	Fam teaches a hand-held electric packing machine, wherein the hand-held electric packing machine is provided with a microswitch or an inductive switch (See Fig 2, #23 for the switch), a structure in a manually downward depressing operating mechanism controls the microswitch or induces the inductive switch (See Fig 2, #22 for a plunger to actuate the switch), the microswitch or the inductive switch control the driving motor in the leftward and rightward swing driving device (See at least ¶ [0028] describing the switch will switch/turn on the motor); the position of the microswitch or the inductive switch corresponds to the position of the structure matching the microswitch or the inductive switch when the vibrating component presses downwards till the strap press structure is located at the strap press position (See at least ¶ [0028] - [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nesser to incorporate the teachings of Fam to include a microswitch for controlling the mechanisms of the vibrating component with the motivation that it would allow the operating to control various functions of the device electronically, as recognized by Fam in ¶ [0028] - [0030].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731